Citation Nr: 1619146	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-12 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Accredited Agent


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).
The Veteran served on active duty from October 1950 to October 1953, and from March 1954 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012, the Board remanded the appeal for further evidentiary development.  Pursuant to the Board's remand instructions, the RO also issued a supplementary statement of the case (SSOC) in October 2015.  The case has now returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's ischemic heart disease is attributable to his service in Thailand, where he was exposed to herbicides.


CONCLUSION OF LAW

Ischemic heart disease is presumed to be incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has appealed the denial of service connection for ischemic heart disease.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In addition, several statutory presumptions operate in connection with section 1110.  Of particular relevance, 38 U.S.C.A. § 1116 provides that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease, are presumptively service-connected, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a)(1), (a)(2); 38 C.F.R. § 3.309(e).  Ischemic heart disease includes, but is not limited to: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5(b), was adopted for application when the Veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air  Force in Thailand during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed such veteran near the air base perimeter as shown by the evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be conceded on a direct or facts-found basis.  In a following note, the manual indicates that herbicide exposure should be conceded on a direct or facts-found basis for U.S. Army Veterans who served on RTAFBs in Thailand if the Veteran provided a statement that he was involved in perimeter security duty, and there is additional credible evidence supporting his statement.  

If herbicide exposure cannot be conceded based on such facts, and the Veteran did not serve on a U.S. Army Base in Thailand during the Vietnam Era as a member of the military police unit (MP) or with a military police occupational specialty, the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran furnishes the requested information within 30 days, the information will be reviewed to determine whether exposure to herbicides can be acknowledged on a direct or facts-found basis as a result of this review.  If exposure can be acknowledged, the claim will proceed for any further development before referring the claim to the rating activity.  

If the Veteran does not provide the requested information within 30 days, the case will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record, ensuring the rating decision and decision notice adequately explain the basis of the decision.  

However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.    

Further guidance can also be found in an Internal VA Memorandum titled, "Herbicide Use in Thailand during the Vietnam Era."  The Memorandum indicates that there was only limited testing of tactical herbicides conducted in Thailand near the Pranburi Military Reservation in Pranburi, Thailand.  There were no other records of tactical herbicide storage or use in Thailand.  Commercial herbicides were frequently used within perimeters of air bases for vegetation control.  The memorandum acknowledged that if a veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  However, the memorandum cautioned that there were no records to show that the same tactical herbicides used in Vietnam, were used in Thailand, and to consider that information when evaluating the claim.

As a preliminary matter, the Veteran's medical records show that he has ischemic heart disease.  Private medical records dating from October 2008 showed evidence of, and a later diagnosis of ischemic heart disease.  A February 2011 VA examination confirmed this diagnosis.  After examining the Veteran, the examiner diagnosed the Veteran with coronary heart disease with ischemic heart disease status post stent implantation times two with complications, and essential hypertension.  Thus, a current disability is present.

The Veteran reported that he was exposed to Agent Orange when he was stationed in Ubon, Thailand, from September 1966 through March 1968.  He stated that the herbicides were sprayed within the vicinity where he was stationed.

In April 2011, VA issued a formal finding regarding the lack of information required to verify the Veteran's exposure to Agent Orange.  VA determined there was insufficient information to send to the JSRRC or to the National Archives and Records Administration.  Outlined in the memo were the VA's attempts to secure information from the Veteran regarding his exposure to Agent Orange.  The VA concluded by finding that there was no indication in the record that the Veteran's duties as a Precision Measurement Equipment Technician involved perimeter work in Ubon.

In an April 2011 statement in support of his claim, the Veteran indicated that he was assigned to live off base in local housing.  As such, he was required to travel past the perimeter of the base and through areas exposed to herbicides to get to and from his housing.  The Veteran submitted his AF Form 7, Airman Military Record, which showed that he served in Thailand from February 1967 through February 1968.  Performance evaluations were also included with the records to demonstrate the Veteran's activity while in Thailand.  In one statement written by MSgt. Jack L. Feller, dated January 1968, he noted that the Veteran had on his own initiative and time, gone to other shops and instructed on the use of precision measuring equipment.  He also stated in the same statement that the Veteran had assisted the 1982nd Communications Squadron in the operation and maintenance of their teletype equipment.

VA also requested records from the Defense Personnel Records Information Retrieval System (DPRIS) to confirm the Veteran's housing record.  The response from DPRIS indicated that the 8th Armament and Electronics Squadron (AEMS), 8th Tactical Fighter Wing (TFW) military personnel resided in bungalows off base, however specific names were not provided.

In October 2015, the JSRRC Coordinator issued a formal finding that there was insufficient evidence to concede the Veteran's herbicide exposure.  The coordinator found that while the Veteran may have lived off base in Ubon, the evidence failed to show that the Veteran's duties would have placed him routinely on the perimeter of the base.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Upon weighing the evidence in the record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to herbicides during his service in Thailand.  Accordingly, he should be entitled to the presumption of service connection under 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.309(e).

In this case, the evidence of record establishes that the Veteran served in Thailand from February 1967 through February 1968.  In the criteria set forth in the VA's Adjudication Procedures Manual, M21-1, for a veteran who served in the U.S. Air Force in Thailand during the Vietnam Era at one of the specified RTAFBs in a capacity that otherwise placed such a veteran near the air base perimeter as shown by the evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be conceded on a direct or facts-found basis.  In this case, the Veteran served in Ubon, which was one of the specified RTAFBs.  Performance evaluation reports from his superiors support a finding that the Veteran had to move around to different locations in order to provide support to other units, or to instruct other individuals about precision measuring equipment.  While it is not clear where these locations were in relation to the base perimeter, it is reasonable that the Veteran would have had to repeatedly travel from the base to these different locations, and in the process, come into contact with the base perimeter while exiting and reentering the base. 

Similarly, there is evidence both from the Veteran's lay statements as well as the DPRIS record that the Veteran had to frequently cross the base perimeter because he lived in housing located off the base.  While the DPRIS record does not provide names, it does confirm that there were individuals who lived off of the base.  The Veteran is competent to provide statements regarding his contact with the base perimeter since they involve the Veteran's recollection of his location at a particular moment in time, which is something the Veteran would be qualified to provide information about.  There is nothing in the record to suggest that the Veteran's statements are not credible.  His assertion that he lived off of the RTAFB was not contradicted by the DPRIS record, and he has consistently maintained that he had to go in and out of the base during the course of his duties.   The Veteran's statements should also be afforded more weight because they are supported by contemporaneous records of the time.  The statements found in the Veteran's performance evaluation indicated that the Veteran moved around to different locations during the course of his work, which supports the Veteran's assertion that he had contact with the base perimeter as he moved in and out of the base.

There was mention of the Veteran's family history of heart disease in his private medical records, specifically in an October 2008 report from his cardiologist.  Similarly, during physical examinations, the Veteran's cardiologist repeatedly described the Veteran as obese, and in April 2009 and November 2008 records, encouraged him to follow through with an exercise plan.  However these observations alone are insufficient to rebut the presumption of the Veteran's ischemic heart disease resulting from his herbicide exposure.  While the cardiologist may have noted these observations, there was no finding that these factors of weight and family history are what caused the Veteran's heart disease.  Furthermore, the February 2011 VA examination did not mention any such findings or observations in its report.  Therefore, there is insufficient evidence to rebut the presumption of an in service incurrence of ischemic heart disease due to herbicide exposure.

In sum, the Board finds that the preponderance of the evidence supports a finding that the Veteran was exposed to herbicides during his service in Thailand.  As such, he should be entitled to the presumption of service connection under 38 C.F.R. § 3.309 for his diagnosis of ischemic heart disease.


ORDER

Service connection for ischemic heart disease, to include as due to herbicide exposure, is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


